Citation Nr: 0802975	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability 
other than a skin disability of the feet.  

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) that had denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagreed with the Court's decision in Haas 
and sought an appeal to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay included 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal (VSM) or service on a vessel off the shore of 
Vietnam.  

By way of a December 2007 letter, the Board informed the 
veteran that his claims had been temporarily stayed pending 
resolution of the Haas appeal.  However, upon further 
reflection the Board will proceed with the veteran's appeal 
as to the skin claim.  This is so because further evidentiary 
development is required, as set forth below.  The non-
Hodgkin's lymphoma claim will be stayed.


REMAND

With respect to the skin disability claim, the veteran's 
service medical records reveal that he was treated for a rash 
around his pubic area in September 1970, hemorrhoids in 
December 1970, a rash in his crotch area in March 1971, a 
rash near the perianal area in April 1971, and atopic 
dermatitis of the feet in May 1971.  The veteran reported on 
his report of medical examination prepared in conjunction 
with his November 1971 separation examination that he saw 
several doctors for skin rashes while he was on leave.  He 
said he saw Dr. J. Rizzo in May 1970 and Dr. R. Brooks and 
Dr. Altman in June 1971.  He said he was treated for rashes 
on his rectal area, crotch, and feet and warts on his feet, 
which developed while he was serving in Thailand.  None of 
the private medical records has been associated with the 
claims file.  

The veteran was afforded a VA examination in March 2004 in 
order to assess his claimed skin disability.  The examiner 
diagnosed the veteran with eczematous dermatitis on the right 
arm, dorsal hands, and one of his legs.  At the time of the 
examination the veteran denied any history of rash between 
his discharge in 1972 and his treatment for rashes in 1982.  
However, the veteran did reported continuous treatment for 
skin rashes dating from 1972 forward in an October 2004 
statement submitted with his substantive appeal.  He reported 
that he was treated by doctors by the name of Levy, Altman, 
Mopper, Madrid, Malik, and Stewart during the 1970s and he 
reported a severe outbreak of a rash in 1978.  The veteran 
did not indicate whether he was treated for the rash in 1978.  
No medical records were requested or associated with the 
claims file.

As noted above, the veteran denied treatment for a skin 
disability for the period from 1972 to 1982 at the time of 
the March 2004 VA examination but later submitted a statement 
indicating that he was treated for a skin disability and he 
submitted the names of several physicians.  Because the 
opinion provided by the VA examiner appears to have been 
largely based on the absence of any skin problem during this 
period, if any additional medical records are obtained, the 
veteran should be afforded a VA dermatology examination in 
order to assess his claim of a nexus to service.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the provisions of 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) are fully complied with 
and satisfied.  

2.  Contact the veteran and request 
that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  The Board is 
specifically interested in the 
records from Drs. Rizzo, Brooks, 
Altman, Levy, Mopper, Madrid, Malik, 
and Stewart.  With any necessary 
authorization from the veteran, 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously, 
including those noted above.

3.  If any additional medical 
records are obtained, the veteran 
should be afforded a VA 
dermatological examination for 
compensation purposes.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should provide an opinion as to the 
medical probabilities that any 
current skin disability (other than 
a skin disability of the feet) is 
traceable to the veteran's period of 
military service.  A complete 
rationale for any opinions expressed 
must be provided.

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report (if an 
examination is conducted) to ensure 
that it is responsive to and in 
complete compliance with the 
directives of this remand, and if it 
is not, take corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 Department of Veterans Affairs


